Citation Nr: 0819294	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than December 8, 
2005 for an additional dependence allowance for a spouse.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO granted service 
connection for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling effective March 2001. 

2.  In March 2004, the RO advised the veteran of the grant of 
service connection and informed him that if he had 
dependents, he needed to complete a VA Form 21-686c for 
Declaration of Status of Dependents, and return the completed 
form within one year, to receive additional compensation for 
them.

3.  The veteran submitted a completed VA Form 686c on 
December 8, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 8, 
2005 for an additional dependence allowance for a spouse have 
not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 
C.F.R. §§ 3.31, 3.204, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b) (2).

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b) 
(1).  The earliest that the additional award of compensation 
for a dependent spouse can occur is the first day of the 
month following the effective date.  38 C.F.R. § 3.31.

VA will accept the written statement of a claimant as proof 
of marriage for purposes of determining entitlement to 
benefits as long as the statement contains the month, year, 
and place of the event, the full name and relationship of the 
other person to the claimant, and the spouse's social 
security number.  38 C.F.R. § 3.204(a) (1).

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the addition of his spouse as a dependent.  
His spouse maintains that she sent in the required 
information in March 2004.  

The basic facts are not in dispute and may be briefly 
summarized.  The record shows that in November 1968 the 
veteran filed a claim for service connection (VA Form 21-526) 
wherein he reported that he had never been married.  In 
August 1970, VA received a marriage certificate indicating 
that the veteran and his spouse were married in April 1969.  

In March 2001, the veteran sought service connection for 
PTSD.  In March 2004, the RO granted service connection for 
PTSD and assigned a 30 percent rating effective March 2001.  

In correspondence dated March 13, 2004, the RO advised the 
veteran that he was being paid as a single veteran with no 
dependents.  He was informed as follows:

The information you sent us about your 
dependents wasn't complete.  Before we 
can pay additional benefits for your 
dependent(s), send us the following:

*	VA Form 21-686c, "Declaration Of 
Status Of Dependents."  Please fill 
out every blank on the form which 
applies to you.  

The letter instructed the veteran to send the information to 
the RO.  The RO informed the veteran that he could be paid 
from the date his claim was received if the information was 
received within one year from the date of the letter.  He was 
also advised that if the information was not received within 
one year he could only be paid from the date the information 
was received.  A VA Form 21-686c was enclosed

On December 8, 2005, the RO received a completed VA Form 686c 
wherein the veteran provided his spouse's social security 
number.  

Considering the claim in light of the record and the 
governing legal authority, the Board finds that the currently 
assigned effective date of December 8, 2005, is the earliest 
effective date assignable for additional compensation 
benefits for the veteran's spouse as a matter of law.

In this case, to warrant the assignment of an earlier 
effective date for the addition of the veteran's spouse as a 
dependent, the RO would have had to receive the additionally 
required information (her social security number), within one 
year of the March 2004 letter.  The veteran's failure to 
respond to the RO's letter meant the RO did not have all the 
required information regarding his dependent until December 
2005, when he filed a VA Form 21-686c which included his 
spouse's social security number.  Although the RO had 
information indicating that the veteran was married (his 
marriage certificate), he had not provided his spouse's 
social security and could not be paid for her until it was 
submitted.  Because the dependency information sought by the 
RO to support his claim was not submitted within a year of 
the RO's March 2004 notification letter, that claim is 
considered abandoned (see 38 C.F.R. § 3.158), and, hence, 
closed.

In July 2006, the veteran's spouse submitted an affidavit 
stating that she reviewed the March 2004 VA notification 
letter and that she completed the enclosed VA Form 686c and 
mailed it to VA that month.  The veteran's attorney argues 
that the "presumption of regularity" should apply in this 
case.  

To the extent that the veteran and his spouse suggest that VA 
lost or misplaced the form in 2004, they have offered no 
supporting clear evidence that this is the case.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).

If the form were mailed in March 2004, evidence of dependency 
would presumably have been received within one year of 
notification of the rating action in which the qualifying 
disability rating was granted, the March 2004 rating 
decision.  However, there is no VA Form 21-686c contained in 
the claims file other than the one marked as received on 
December 8, 2005.  Without evidence to the contrary, and 
there is none of record, under the presumption of regularity 
of the official acts of public officers, the Board must 
conclude that any mail sent to the RO would have been 
proximately received and associated with the claims file.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The 
Board finds the veteran's spouse's mere assertion that she 
sent the required information in 2004 is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  

Although the evidence shows that VA had notice of the 
veteran's marriage in 1970, the Board finds that the RO's 
request for a completed VA Form 21-686c was reasonable under 
the circumstances of this case, as his spouse's social 
security number was not of record.  See 38 C.F.R. §§ 3.204, 
3.216.  The veteran's failure to respond to the RO's request 
meant that the RO was not fully informed of his spouse's 
social security number until the information was provided in 
December 2005.  

The laws are clear that to establish entitlement to 
additional benefits for a dependent spouse, the mere fact 
that the veteran has submitted evidence showing that he or 
she is married is not sufficient to award such benefits.  He 
was also required to provide his spouse's social security 
number.  The RO was not obligated to begin paying additional 
benefits for a dependent spouse until this information was 
received.  The veteran was required to follow through with 
specific information after VA compensation benefits were 
awarded to him, as required by law.  He failed to do so.  As 
more than a year had elapsed since the veteran's 30 percent 
disability rating was assigned, and the receipt of the 
required information, the RO was entitled to make the 
increase in compensation for the veteran's dependent spouse 
effective from the first day of the month following the month 
in which the required information on his dependent spouse was 
received.

Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
This case involves the application of law to certain facts 
such as the date when information, which was needed to award 
additional compensation for the veteran's spouse, was 
received by the RO.  Those facts are already established by 
the evidence now of record.  Collecting additional evidence 
would not be productive or helpful to the veteran's appeal.  
Thus, because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, the 
VCAA is not applicable.


ORDER

Entitlement to an effective date earlier than December 8, 
2005 for an additional dependence allowance for a spouse is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


